Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED OUTSOURCING SERVICES AGREEMENT
     This First Amendment to Amended and Restated Outsourcing Services Agreement
(the “Amendment”) is entered into this 21st day of April, 2009, between
DemandTec, Inc., a Delaware corporation (“DemandTec”) and Sonata Services
Limited, a BVI company (“Service Provider”).
Recitals
     A. On May 1, 2006, DemandTec and Service Provider entered into an Amended
and Restated Outsourcing Services Agreement (the “Outsourcing Agreement”) that
contemplates that Service Provider shall provide engineering and support
services to DemandTec pursuant to Statements of Work executed by the parties
from time to time.
     B. On the same date, DemandTec and Service Provider entered into Statement
of Work #2 “SOW 2”) pursuant to which Service Provider has been providing
specific engineering and support services to DemandTec.
     C. Under Section 4 of the Outsourcing Agreement, the term of the
Outsourcing Agreement (and any outstanding Statements of Work) expires on
April 30, 2009, unless the parties mutually agree to extend the term.
     D. Service Provider wishes to extend the term for an additional three
(3) years.
     E. DemandTec is willing to extend the term on the conditions that
(1) Service Provider’s monthly rates are reduced, retroactive to March 1, 2009
and (2) the payment terms are changed from Net 30 to Net 45.
     F. Capitalized terms that are not defined herein shall have the meanings
given to them in the Outsourcing Agreement.
Agreement
     The parties agree that effective as of March 1, 2009:
     1. Extension of Term. Section 4.1 of the Agreement is hereby amended and
restated to read in full as follows:
“This Agreement shall commence on the Effective Date and, unless terminated
earlier as described in this Section 4, shall continue for a term of six
(6) years, subject to renewal by mutual agreement of the parties.”
     2. Reduction in Monthly Rates. The monthly rates described in SOW 2 are
hereby amended and restated to read in full as follows:
          ***
 

***   = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



     To effectuate the retroactive reduction in the monthly rates, the invoice
that Service Provider delivers to DemandTec in May, 2009 (the “May Invoice”)
shall show that the new monthly rates have been applied to all services rendered
in April, 2009. The May Invoice shall also net out the difference between
(a) the amount that DemandTec paid for services rendered during March under the
old monthly rates and (b) the amount that DemandTec would have paid had the new
rates been applied to the March services.
     3. Change in Payment Terms. The language under “Payment Terms” in SOW 2 is
hereby amended to read in full as follows:
“Service Provider shall submit monthly invoices to DemandTec at the end of the
month detailing the Services performed and the fees incurred in the previous
month. DemandTec shall pay Service Provider all undisputed fees within 45 days
of its receipt of invoice. A penalty of 0.5% per month shall apply to all late
payments.”
     4. No Further Changes. Except as set forth above, the Outsourcing Agreement
and SOW 2 shall remain in full force and effect in accordance with their
respective terms.
     5. Counterparts. This Amendment may be executed in counterparts and
delivered by facsimile and all so executed and delivered shall be considered a
single original.
     IN WITNESS WHEREOF, we have set our hands hereto as of the date first
written above.

                      DEMANDTEC, INC.       SONATA SERVICES LIMITED    
 
                   
By:
      /s/ Mark Culhane       By:      /s/ Sean Gao    
 
 
 
         
 
   
 
                   
Name:
      Mark Culhane       Name:       Sean Gao    
 
                   
 
                   
Title:
      EVP & CFO       Title:       General Manager    
 
                   
 
                   
Date:
      4/21/09       Date:       4/21/09    
 
                   

 